DETAILED ACTION
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 4/6/22, PROSECUTION IS HEREBY REOPENED. New rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilstring (US 9,301,439)
Regarding claim  1, Gilstring teaches a system, comprising: an elongate frame member; an elongate toolbar coupled to the frame member via a hinged joint (Image 1 below), the toolbar oriented parallel to the frame member (Fig. 3); a plurality of row units coupled to the toolbar (14); a first sensor (positions sensor 18 on cylinder 15a) configured to sense a position of the toolbar relative to ground; and an actuator (15a) coupled between the frame member and the toolbar, the actuator configured to rotate the toolbar relative to the frame member based on a sensed position of the toolbar (fig. 3a-3d).  

    PNG
    media_image1.png
    292
    320
    media_image1.png
    Greyscale

Image 1: annotated drawing taken from Gilstring Fig. 3a

3. The system of claim 1, further comprising a second sensor configured to sense an angle of the toolbar relative to the frame member (19).  

4. The system of claim 3, further comprising a controller configured to receive first and second signals from the first and second sensors and cause actuation of the actuator based on the first and second signals (20).  

5. The system of claim 4, further comprising a control component (regulating system 17) that actuates the actuator, wherein the controller is configured to cause actuation by sending a signal to the control component.  

6. The system of claim 5, wherein the control component comprises a control valve, an air valve, an electronic control component, a magnetic control component, or an electromagnetic control component (4:66-5:11).  

7. The system of claim 4, wherein the controller is further configured to cause adjustment of a rate of rotation based on the first signals from the first sensor (signals to begin actuation).  

8. The system of claim 1, further comprising a controller (20), the controller configured to receive a signal from the first sensor and cause actuation of the actuator based on the signal (5:30-39).  

9. The system of claim 8, further comprising a control component that actuates the actuator, wherein the controller is configured to cause actuation by sending a signal to the control component (17).  

10. The system of claim 9, wherein the control component comprises a control valve, an air valve, an electronic control component, a magnetic control component, or an electromagnetic control component (4:66-5:11).  
11. The system of claim 8, wherein the controller is further configured to cause adjustment of a rate of rotation based on the signal from the first sensor (signals to begin actuation).  

Regarding claim 19, Gilstring teaches a control system for an implement comprising a frame member and a toolbar coupled to the frame member parallel to the frame member via a hinged joint, wherein a plurality of row units are secured to the toolbar, the control system comprising: a controller (20); at least one sensor (18) configured to sense a position of the toolbar relative to ground; and an actuator (15a) coupled between the frame member and the toolbar, wherein the controller is configured to receive at least one signal from the at least one sensor indicating the position of the toolbar relative to the ground and cause the actuator to rotate the toolbar based on the sensed position of the toolbar (5:30-39).  

20. A computer-implemented method for an implement that comprises a toolbar that has a plurality of row units secured thereto, the method for adjusting a rotation of the toolbar based on a contour of a field on which the implement traverses, the method comprising: at a controller (20): receiving an indication of a first angle change of the toolbar relative to ground (18); causing an actuator that pivotably couples the toolbar to the frame member to retract based on the indication of the first angle change (fig. 3a-d); receiving an indication of a second angle change of the toolbar relative to the ground; and causing the actuator to extend based on the indication of the second angle change (fig. 2a-d).  

21. The system of claim 1, further comprising at least one wheel coupled to the frame member and at least partially supporting the frame member relative to the ground (12a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilstring in view of Henry (US 8,857,530)
Regarding claim 12, Gilstring teaches the system of claim 1, but fails to teach wherein the sensed position is relative to a field surface, further comprising one or more electromagnetic sensors coupled to the frame member, the toolbar, or a combination of the frame member and the toolbar, the one or more electromagnetic sensors configured to sense an absolute elevation or change in elevation between the field surface and the toolbar or a combination of both the frame member and the toolbar.  However, Henry teaches a similar system with an electromagnetic sensor on a frame to measure the distance to the soil surface (3:49-62). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include an electromagnetic sensor on the frame of Gilstring as an addition of parts that allows for the distance to the ground to be measured and therefore allow for substantially constant penetration depth of the tools as taught beneficial by Henry (4:10-15). 

13. The system of claim 12, further comprising a controller configured to receive one or more signals from the one or more electromagnetic sensors and cause actuation of the actuator based on the one or more signals (as modified above).  

14. The system of claim 13, further comprising a control component (17) that actuates the actuator, wherein the controller is configured to cause actuation by sending a signal to the control component.  

15. The system of claim 14, wherein the control component comprises a control valve, an air valve, an electronic control component, a magnetic control component, or an electromagnetic control component (4:66-5:11).  

16. The system of claim 13, wherein the controller is further configured to cause adjustment of a rate of rotation based on the one or more signals from the one or more electromagnetic sensors (as modified).  

17. (Original) The system of claim 12, wherein the one or more electromagnetic sensors comprise ultrasonic, lidar, or radar sensors (3:60).  

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friesen et al. (US 2014/0069670) in view of Reiber et al. (US 6,112827).
Regarding claim  1, Friesen teaches a system, comprising: an elongate frame member; an elongate toolbar coupled to the frame member via a hinged joint (fig. 1, 13), the toolbar oriented parallel to the frame member 21); a plurality of row units coupled to the toolbar (fig. 4, tools 5 and an actuator (17) coupled between the frame member and the toolbar, the actuator configured to rotate the toolbar relative to the frame member based on a sensed position of the toolbar (fig. 1-3). Friesen does not teach a first sensor configured to sense a position of the toolbar relative to ground, however, Reiber teaches a similar system with a sensor (13: 55-62). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a sensor on the system of Friesen as an addition of parts that allows to ensure there is not damage to the toolbar or frame during folding and unfolding by sensing the toolbar position relative to the ground as taught beneficial by Reiber (13: 55-62). 

18. The system of claim 1, wherein the actuator is configured to rotate the toolbar throughout an obtuse angle range (fig. 1-3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671